Title: To Alexander Hamilton from Adam Hoops, 8 April 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            April 8, 1799
          
          Major Hoops presents his Compliments to General Hamilton—begs leave to Suggest, That in order that the Court when assembled may go through with their bussiness at one Session The Witnesses in the Case of Captain Frye be sent for also—The Witnesses will then be—Captains Henry and McClellan and Sergeant John Anderson, of Capt Henrys Company As it is probable from the nature of the Service that the horse will be chiefly employed and the infantry be Stationary, The evidences may come to New York and go back without inconvenience to the Service—at any rate General Macpherson will by this time be able to Judge when they probably can be spared (if not now)
          
            Pearl Street No 33 8th April 1799
          
          General Hamilton
        